Title: II. To James Madison, 12 February 1801
From: Jefferson, Thomas
To: Madison, James



Th:J. to Jas. Madison.
Washington Feb. 12. 1801. 7. A.M.

The H. of R. has been in conclave ever since 2. aclock yesterday. at 10. P.M. 17 ballots had been tried, & were invariably 8. 6. & 2 divided. I have not heard from the Capitol this morning I can venture nothing more by the post but my affectionate salutations, to yourself & mrs Madison.

P.S. 1. P.M. the H. of R. suspended the balloting from 7. to 12. this morning, & after trying a few more balots with the same effect, suspended it again till 11. A.M. tomorrow.

